UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19¢ev1i862 (DLC)
JOSE JAVIER FERNANDEZ, ELVIO TORIBIO,
and ARTEL OVALLES, : ORDER

 

Plaintiffs,
-y-

THE CITY OF NEW YORK, NEW YORK CITY

POLICE DEPARTMENT, JAMES P. O’NEILOG, Sy peaterenaes
Commissioner of the New York City 71
Police Department, POLICK OFFICER We
JOSE CEPEDA, Shield #19206, SGT. Doe
AMADEO OKTROVA, Shield #26126, and 3
NEW YORK CITY POLICK OFFICERS JOHN
DOES (names and shield numbers of whom
are presently unknown) and other
unidentified members of THE NEW YORK
CITY POLICE DPEARMENT,

Te ee

2) G 2a

Defendants.

DENISE COTE, District Judge:

Having reviewed the defendants’ letter of March 6, 2020, it
is hereby

ORDERED that any opposition to defendants’ motion to
dismiss the claims of plaintiffs Elvio Toribio and Ariel Ovalles

is due March 13, 2020. See Funk v. Belneftekhim, 861 F.3d 354,

 

366 (2d Cir. 2017) (“In imposing Rule 37 sanctions .. . courts
properly consider various factors, including (1) the willfulness
of the non-compliant party or the reason for noncompliance; (2)}
the efficacy of lesser sanctions; (3) the duration of the period

of noncompliance; and (4) whether the non-compliant party had

   
 

be
veep pain eos
BY RUE So |.

  

 
  
 
  
 

i
tr

 

nee Eo ATS gtk of oe et EAR
:
. 8,
“ pee

 
been warned of the consequences of noncompliance.” (citation

omitted)}).

IT IS FURTHER ORDERED that any motion for summary judgment

remains due March 20.

Dated: New York, New York
March 6, 2020

diene Jy.

DENISE COTE
United States District Judge

 
